Exhibit 10.1

 



AMENDMENT

TO

CONVERTIBLE PROMISSORY NOTES

 

This Amendment to Convertible Promissory Notes (this “Amendment”) is entered
into as of February 24, 2017 (the “Effective Date”), by and between TETRIDYN
SOLUTIONS, INC. (the “Company”) and JPF VENTURE GROUP, INC. (the “Lender”).

 

RECITALS

 

(1)               The Lender has provided the Company with a series of loans,
each of which is evidenced by a promissory note that is convertible, at the
option of the Lender, into shares of the common stock of the Company.

 

(2)               The Company and the Lender desire to amend four (4) of the
convertible promissory notes, including those (1) dated March 12, 2015, in the
principal amount of $394,380, (2) dated February 25, 2016, in the principal
amount of $50,000, (3) dated May 20, 2016, in the principal amount of $50,000,
and (4) dated October 20, 2016, in the remaining principal amount of $12,500
(the “Notes”), in order to remove the conversion feature of the Notes, such that
the Notes shall not be convertible into shares of capital stock of the Company.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereto agree as follows:

 

1.                  Removal of Conversion Feature. Each of the Notes, as defined
above, shall be amended to remove all right and ability of the Lender to convert
the Notes into shares of the capital stock of the Company. Except for the
removal of conversion rights, the Notes shall not be amended and the Notes shall
be payable in accordance with their terms.

 

2.                  Conflict. If there is a conflict between the terms and
conditions of this Amendment and the terms and conditions of the Notes, the
terms and conditions of this Amendment shall control. Except as modified by this
Amendment, the terms and conditions of the Notes shall remain in full force and
effect.

 

[signature page follows]

 

 

 

 

 

 

 

 

 



 1 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
Effective Date.

 



TETRIDYN SOLUTIONS, INC.   JPF VENTURE GROUP, INC.       By:
______________________   By: _______________________ Name: ____________________
  Name: _____________________ Its: ______________________   Its:
_______________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 2 



